Citation Nr: 1537533	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private hospital on February 25, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1996 to November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

The Veteran was scheduled for a Board hearing December 2009, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

This claim was previously before the Board in July 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining clarifications on the Veteran's VA medical treatment, insurance documentation and to meet VCAA requirements.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran received unauthorized medical treatment at a private medical facility for a right wrist disability on February 25, 2008.  

2.  At the time of his private medical treatment, the Veteran was service connected for bilateral knee osteoarthropathy with patellar chondromalacia and osteochondral autograft and hypertensive heart disease.  

3.  At the time of his treatment at the private medical treatment, the Veteran had private third party medical insurance.  

CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on February 25, 2008, have not been met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.120, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for medical treatment he received on February 25, 2008 at Florida Hospital Deland for a right wrist injury.  The Veteran is currently service connected for bilateral knee osteoarthropathy with patellar chondromalacia and osteochondral autograft and hypertensive heart disease.  After a careful review of the evidence of record, the Board finds that reimbursement for such unauthorized medical expenses is not warranted.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).  The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, the Veteran claims that payment or reimbursement is warranted for expenses incurred during an emergency room visit to the Florida Hospital Deland on February 25, 2008.  The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses or contacted VA within 72 hours of the initial care.  As such, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care and are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible veterans with non-connected conditions, and § 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17 .1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions. 

The Veteran received treatment at Florida Hospital Deland for a right wrist injury.  The Veteran is not service connected for a wrist disability.  Therefore, he is attempting to seek reimbursement for emergency services for non-service-connected disorders in non-VA facilities, under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1008.  However, the Veteran has argued that it was his service connected right knee disability that gave way causing him to injury his right wrist, but there is no evidence of record that his knee was injured or treated for an injury.  Nevertheless, the Veteran is not eligible for reimbursement under this code because he has not satisfied all the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center; 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 See 38 U.S.C.A. §§ 1725(f)(1), 1728 (West 2014).  The criteria under 38 U.S.C.A. § 1725(f)(1) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes in passing that the statutes found at 38 U.S.C.A. § 1728  and 1725 were amended, effective October 10, 2008.  However, because the Veteran's claim was filed prior to the effective date of these amendments, the amended versions of the statutes do not apply in this case.

Specifically, although the Veteran has reported he had no other insurance at the time, the Board has determined that the Veteran in receipt of coverage under a health-plan contract for payment or reimbursement with Florida Healthcare, a policy that expired on April 16, 2008.  Under 38 C.F.R. § 17.1002(g) , the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid. It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act [42 U.S.C. 1395c ], which refers to the Medicare program administered by the Social Security Administration , certain State plans for medical assistance, and workers' compensation laws or plans. See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.  A review of the record reflects the Veteran had an HMO plan under Florida Healthcare that was effective from July 2007 until April 2008.  A note from September 2008 indicated the Florida Healthcare policy terminated in April 2008 and further noted a phone call to the Veteran noted there was no insurance at the time of the phone call.  The Board remanded the claim in July 2012, in part, to clarify if the Veteran had another insurance plan.  An August 2012 note indicated someone from the RO spoke to the Veteran about faxing a copy of the Florida Healthcare insurance coverage effective date and the Veteran indicated he would fax the information.  The Veteran did not send any information.  Thus, the Veteran's statement conflicts with evidence in the file that lists a plan name, type, ID number, group number and effective date.  The Board therefore finds the Veteran had other healthcare coverage.  Unfortunately, this coverage precludes the payment or reimbursement of his treatment at Florida Hospital Deland on February 25, 2008.  Thus, approval of payment or reimbursement under the provisions of 38 C.F.R. §§ 17.120, 17.1002 is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).



Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2014); Lueras v. Principi, 18 Vet. App. 435 (2004).




ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Florida Hospital Deland on February 25, 2008, is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


